1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   GARY HARMON,                                      Case No.: 2:18-cv-00870-APG-VCF
18
                    Plaintiff,
19                                                     JOINT INTERIM STATUS REPORT
     vs.
20
     DITECH FINANCIAL, LLC FKA GREEN
21
     TREE SERVICING, LLC, A DELAWARE
22   LIMITED LIABILITY CORPORATION;
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; and TRANS UNION, LLC,
24                  Defendants.
25
            Plaintiff Gary Harmon (“Plaintiff”) and Defendant Experian Information Solutions, Inc.,

26   (“Experian” or “Defendant”) (collectively, the “Parties”), by and through their counsel of record,

27   hereby submit the following Joint Status Report and state the following:
28
     JOINT INTERIM STATUS REPORT - 1
1           1.      The Parties settled this matter on October 23, 2018.
2
            2.      The parties are currently working on finalizing their Settlement Agreement.
3
            3.      The Parties request an additional forty-five days to file a Stipulation of Dismissal or
4
     Joint Status Report to provide the additional time necessary to complete settlement.
5

6           4.      Plaintiffs agree to file the Stipulation of Dismissal of Experian no later than

7    February 18, 2019.
8
            DATED: January 3, 2019.
9

10
      /s/ Matthew I. Knepper                            /s/ Jennifer L. Braster
11    Matthew I. Knepper, Esq.                          Jennifer L Braster, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 9982
12    Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
13    Nevada Bar No. 13848                              Nevada Bar No. 12866
      KNEPPER & CLARK LLC                               NAYLOR & BRASTER
14    10040 W. Cheyenne Ave., Suite 170-109             1050 Indigo Drive, Suite 200
      Las Vegas, NV 89129                               Las Vegas, NV 89145
15

16    David H. Krieger, Esq.                            Katherine A. Neben, Esq.
      Nevada Bar No. 9086                               Nevada Bar No. 14590
17    HAINES & KRIEGER, LLC                             JONES DAY
      8985 S. Eastern Avenue, Suite 350                 3161 Michelson Drive
18    Henderson, Nevada 89123                           Irvine, CA 92612
19                                                      Email: kneben@jonesday.com
      Attorneys for Plaintiff                           Attorney for Defendant
20                                                      Experian Information Solutions, Inc.
21                                         ORDER GRANTING

22    EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
23                         EXPERIAN INFORMATION SOLUTIONS, INC.
24          IT IS SO ORDERED.
25
            _________________________________________
26
            UNITED STATES MAGISTRATE JUDGE

27          DATED this 4th day of January, 2019.

28
     JOINT INTERIM STATUS REPORT - 2
